Citation Nr: 0621788	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need 
for the regular aid and attendance (A&A) of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in January 2003, that denied the claim for 
entitlement to SMP based on a need for the regular A&A or on 
account of being housebound.  The denial was duly appealed.  
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate this claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

3.  The veteran is not institutionalized in a nursing home on 
account of physical or mental incapacity.

4.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.




CONCLUSION OF LAW

Criteria for special monthly pension based upon the 
appellant's need for the regular aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include an 
October 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in October 2004, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
October 2004 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his claim 
for SMP.  In this case, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  The VCAA notice of October 2004 provided to the 
appellant requested that he provide any additional evidence 
or information in his possession that pertained to his claim.  

In Pelegrini, supra., the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claim for VA benefits.  VCAA 
notice was not provided to the veteran prior to the issuance 
of the January 2003 RO decision that is subject of this 
appeal; however, the Board finds that prior to the January 
2003 RO decision and subsequently, the veteran has been 
presented opportunities to present any evidence in his 
possession or that he could obtain that would help 
substantiate his claim.  The Board specifically finds that 
the veteran is not prejudiced by the post-AOJ decision notice 
because he had ample opportunity to identify evidence to 
substantiate his claim subsequent to the October 2004 notice.  
Additionally, a Statement of the Case was issued in December 
2004, making the notice pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Notice pursuant to 
Dingess/Hartman was provided to the veteran in May 2006, and 
the Board finds that the veteran is not prejudiced by not 
receiving such notice earlier as he was provided notice of 
the basic elements of a claim of entitlement to SMP and 
additional notice with respect to a service-connection claim 
is not pertinent to the outcome of his claim.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his claim.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran is entitled to 
SMP, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C. § 5103A(d).  Here, VA examinations of the veteran 
were obtained by the RO, which contained findings and 
relevant medical opinions appropriate for rating purposes.  
The VA opinions that were provided were supported by a review 
of the relevant medical evidence and a rationale.  These VA 
evaluation reports, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, are sufficient for a determination on the merits of the 
appellant's appeal.  Under these circumstances, there is no 
duty to provide another examination or medical opinion and 
the Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

The veteran contends that he is entitled to SMP because he 
cannot function properly when taking medication for his 
disabilities.  He testified before the Board that although he 
was able to drive himself to his hearing, he could not 
perform activities such as driving and cooking when he took 
his medication.  The veteran contends that his wife and 
daughter, with whom he lives, must take care of all household 
chores and shopping.  The veteran does not require assistance 
attending the calls of nature.  In the alternative, he argues 
that he requires A&A due to back, leg and ankle pain. 

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  See 38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b), 
(c).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). See 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a).

In addition, determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In January 2003, the RO granted nonservice-connected pension 
benefits for an anxiety disorder with major depression.  The 
veteran's psychiatric disorder was evaluated as 70 percent 
disabling.  Service connection is not in effect for any 
disability.  The veteran is, however, diagnosed as having 
asthma and high blood pressure and complains of back, knee 
and ankle pain.

The veteran underwent VA examinations in November 2004, and 
reported an inability to work since 2002 as a result of a 
medical disability.  He asserted a need for A&A secondary to 
his mental condition, or in the alternative, as a result of 
his back and leg difficulties.  The veteran identified his 
typical daily activities as reading, watching television 
and/or walking.  He reported that his wife did most of the 
cooking, cleaning and laundry, and had always done so.  The 
veteran stated that he had been fined for speeding tickets in 
the past but not recently.  He enjoyed reading and going to 
the movies.  The examiner noted that the veteran was 
appropriately groomed and his thoughts were coherent and 
logical.  There was no evidence or report of problems with 
thought content.  Attention and concentration were within 
normal limits.  The veteran had fluent speech with 
appropriate rate and rhythm.  Following a psychiatric 
examination of the veteran, the examiner diagnosed anxiety 
disorder not otherwise specified and assigned a Global 
Assessment of Functioning (GAF) score of 49 based on the 
veteran's reported difficulty in maintaining employment.  The 
examiner noted that the veteran did not provide any 
information that would support his need for A&A due to 
anxiety or other mental health problems.  The examiner also 
indicated that the veteran did not report any information 
that would suggest that his anxiety caused him to be 
housebound, especially if interaction with others was 
minimal.  

At the June 2006 personal hearing, the veteran clarified that 
he sought SMP because the medications that he took for his 
medical conditions, to include anxiety and depression, made 
him feel dizzy and impaired his communication skills.  He 
also related that he required his wife's assistance when 
getting out of the bath tub as a result of back pain.  The 
veteran testified that he was unable to drive due to the side 
effects of the medications, yet he had driven himself to the 
hearing.  He explained that he had been able to drive because 
he had not taken medication on that date.  

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  Requiring the 
assistance of his wife to get in and out of the bath tub and 
help him with food preparation, or the assistance of his 
daughter to drive him places when he has taken medication, is 
not sufficient evidence to show that he is incapable of 
keeping himself ordinarily clean and presentable.  He does 
not require any special prosthetic or orthopedic appliances, 
nor is there any evidence that he has loss of coordination or 
is unable to move about at will.  There is nothing in the 
medical evidence and/or the veteran's assertions to suggest 
that he is unable to be alone because of his disabilities.  
He has not described and/or been treated for any injury due 
to an inability to avoid hazards.  The medical evidence of 
record shows that he is not legally blind or bedridden, nor 
has he lost the use of his hands or feet.  Thus, the Board 
must find that the criteria for special monthly pension based 
on the need for regular aid and attendance have not been met.  
Consequently, the veteran's claim is denied.




ORDER

Special monthly pension based on the need for regular aid and 
attendance and/or housebound status is denied.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


